TODD KIM
Assistant Attorney General
United States Department of Justice
Environment and Natural Resources Division

MARK ARTHUR BROWN (Florida Bar No. 0999504)
Senior Trial Attorney
Wildlife and Marine Resources Section
P.O. Box 7611 Washington, D.C. 20044
202-305-0204 || 202-305-0275 (fax)
mark.brown@usdoj.gov

PAUL A. TURCKE (Idaho Bar No. 4759)
Trial Attorney
Natural Resources Section
P.O. Box 7611 Washington, D.C. 20044
202-353-1389 || 202-305-0506 (fax)
paul.turcke@usdoj.gov

Counsel for Defendants

                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ALASKA

 NATIONAL AUDUBON SOCIETY et al.,                    )
                                                     )
              Plaintiffs,                            )
       v.                                            )
                                                     )
 DEB HAALAND et al.,                                 )
                                                     )   Case No. 3:20-cv-00205-SLG
              Defendants,                            )
               and                                   )
                                                     )
 ALASKA OIL & GAS ASSOCIATION et al.,                )
                                                     )
              Intervenor-Defendants.                 )
                                                     )

                         JOINT STATUS REPORT AND
               DEFENDANTS’ UNOPPOSED MOTION TO EXTEND STAY




National Audubon Society et al. v. Haaland et al.,                                    1
Case No. 3:20-cv-00205-SLG


         Case 3:20-cv-00205-SLG Document 84 Filed 09/09/21 Page 1 of 8
       In accordance with the Court’s text order (Doc. 82) dated June 15, 2021, the

parties submit this status report and Defendants move the Court for an order extending

the stay of this litigation, as set forth below.

       Plaintiffs challenge the Record of Decision dated August 17, 2020, and associated

Final Environmental Impact Statement, for the Arctic National Wildlife Refuge Coastal

Plain Oil and Gas Leasing Program (the Program). Section 4 of Executive Order 13990,

issued January 20, 2021, addresses the Program and provides, in part, that the Secretary

of the United States Department of the Interior “shall place a temporary moratorium on

all activities of the Federal Government relating to the implementation of the Coastal

Plain Oil and Gas Leasing Program” and “shall review the program and, as appropriate

and consistent with applicable law, conduct a new, comprehensive analysis of the

potential environmental impacts of the oil and gas program.” See Doc. 71-1 at 4.

       On June 1, 2021, Secretary Haaland issued Secretarial Order 3401, which: (1)

identifies multiple legal deficiencies in certain aspects of the process leading to adoption

of the Program and issuance of leases thereunder, including, but not limited to (a)

insufficient analysis under the National Environmental Policy Act (NEPA), including

failure to adequately analyze a reasonable range of alternatives in the environmental

impact statement; and (b) failure in the August 17, 2020, Record of Decision to properly

interpret Section 20001 of Public Law 115-97; (2) directs officials within the Department

to publish within 60 days a notice of intent in the Federal Register to initiate the process



National Audubon Society et al. v. Haaland et al.,                                             2
Case No. 3:20-cv-00205-SLG


         Case 3:20-cv-00205-SLG Document 84 Filed 09/09/21 Page 2 of 8
to conduct a comprehensive environmental analysis of the potential environmental

impacts of the Program and to correct identified legal deficiencies; (3) directs that until

the new comprehensive environmental analysis is complete, the Bureau of Land

Management and U.S. Fish and Wildlife Service “shall not take any action to authorize

any aspect of the Program, including, but not limited to, any leasing, exploration,

development, production, or transportation, and shall not process any pending or future

applications for such activities”; and (4) instructs officials within the Department to take

appropriate action with respect to existing leases issued under the Program. See Doc. 81-

1.

       Consistent with Order 3401, on June 1, 2021, Laura Daniel-Davis, Principal

Deputy Assistant Secretary for Land and Minerals Management, issued decisions to the

lessees suspending all nine leases under the Program effective that same day, prohibiting

any operations on the leases, tolling the terms of the leases, and suspending lease rentals.

In the suspension decisions, the Principal Deputy Assistant Secretary identified that

additional analysis is necessary to address “potential legal defect[s]” including “the EIS’s

treatment of foreign greenhouse gas [] emissions and compliance with section 810 of the

Alaska National Interest Lands Conservation Act.” The Principal Deputy Assistant

Secretary also explained that the new NEPA analysis may also involve additional reviews

“under section 106 of the National Historic Preservation Act [NHPA] and consultation

under section 7 of the Endangered Species Act.”



National Audubon Society et al. v. Haaland et al.,                                             3
Case No. 3:20-cv-00205-SLG


         Case 3:20-cv-00205-SLG Document 84 Filed 09/09/21 Page 3 of 8
       Ms. Daniel-Davis signed a Notice of Intent to Prepare a Supplemental

Environmental Impact Statement for the Program, which was published in the Federal

Register on August 4, 2021. See Exhibit 1 hereto, 86 Fed. Reg. 41,989-90 (Aug. 4,

2021). This Notice initiates a 60-day public scoping comment period, and describes an

approximate timeline under which Defendant Bureau of Land Management (BLM) will

conduct the new comprehensive environmental analysis, culminating in the issuance of a

new record of decision. Id. at 2.

       In light of the foregoing, Defendants consider it appropriate to continue the stay of

proceedings in this litigation until BLM has completed the above-described process.

During that time, and in light of the legal concerns identified and the Department’s

commitment to conduct a new comprehensive environmental analysis, Defendants will

not issue any permits or authorizations in reliance on the existing NEPA, Alaska National

Interest Lands Conservation Act section 810, or Endangered Species Act documents, or

the NHPA section 106 Programmatic Agreement for any aspect of the leasing program.

Defendants will also provide prompt notice to counsel for all parties of the submission of

any application to conduct any oil and gas activities on the Coastal Plain.

       Defendants also propose to file periodic status reports correlated with timeframes

of key milestones in that process. These are only best estimates for these milestones and

are not reflective of any deadlines or of any commitment by the Department of the

Interior to complete milestone actions by a particular date. However, status updates in



National Audubon Society et al. v. Haaland et al.,                                          4
Case No. 3:20-cv-00205-SLG


         Case 3:20-cv-00205-SLG Document 84 Filed 09/09/21 Page 4 of 8
these timeframes will either reflect the completion of the associated milestone or provide

an update on progress and expected completion timeline. Specifically, these milestones,

and associated timeframes, consist of the following:

         1. Issuance of the Scoping Report (December 2021).

         2. Issuance of the Draft Supplemental Environmental Impact Statement (June

2022).

         3. Issuance of the Final Supplemental Environmental Impact Statement (April

2023).

         4. Issuance of the Record of Decision (June 2023).

In addition, Defendants will provide notice to counsel for the parties via email when

consultation under the ESA is initiated, along with a copy of the biological assessment,

and again when consultation is completed, along with a copy of the biological opinion.

Defendants will further provide notice to counsel for the parties via email upon the

issuance of preliminary drafts of the draft and final supplemental environmental impact

statements to cooperating agencies, although any such notice will not provide copies or

otherwise reveal the contents of the preliminary draft documents themselves.

         Again, Defendants commit to file a status report in each timeframe when they are

able to provide a meaningful update on the completion of the identified milestone. If any

milestone is achieved prior to the above-estimated timeframes, Defendants will file a

status report upon completion of the milestone. In addition, within 15 days of reaching



National Audubon Society et al. v. Haaland et al.,                                          5
Case No. 3:20-cv-00205-SLG


           Case 3:20-cv-00205-SLG Document 84 Filed 09/09/21 Page 5 of 8
each of the listed milestones, Defendants will confer with counsel for Plaintiffs regarding

the propriety of maintaining the stay, and if any party changes its position regarding the

stay, they will submit a status report to the Court. A status report addressing the issuance

of a new Record of Decision will indicate what further proceedings may be necessary to

resume or resolve this litigation.

       Courts have broad discretion to stay proceedings and to defer judicial review in

the interest of justice and efficiency. “[T]he power to stay proceedings is incidental to

the power inherent in every court to control the disposition of the causes on its docket

with economy of time and effort for itself, for counsel, and for litigants.” Landis v. North

Am. Co., 299 U.S. 248, 254 (1936), quoted in Air Line Pilots Ass’n v. Miller, 523 U.S.

866, 879 n.6 (1998); CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962); see also Am.

Petroleum Inst. v. EPA, 683 F.3d 382, 388 (D.C. Cir. 2012) (premature and unnecessary

judicial review “would hardly be sound stewardship of judicial resources”). Defendants

acknowledge that courts in similar circumstances frequently receive status reports on a

regular recurring basis, e.g., at ninety-day intervals. Defendants believe the proposed

approach here will avoid submission of gratuitous information about the ongoing process

or duplicative but unhelpful pronouncements that the agency has not reached any tangible

milestone but is dutifully making progress, and will therefore best conserve litigant and

judicial resources.




National Audubon Society et al. v. Haaland et al.,                                           6
Case No. 3:20-cv-00205-SLG


         Case 3:20-cv-00205-SLG Document 84 Filed 09/09/21 Page 6 of 8
       Defendants have conferred with counsel for Plaintiffs and Intervenor-Defendants.

In reliance on Defendants’ prior representation that Order 3401 prohibits the

authorization of both on-lease and off-lease exploration activities and any other

authorizations related to the Program, and based on Defendants’ commitments made

herein, Plaintiffs do not oppose Defendants’ request for an extension of the stay, but

reserve the right to take any position, including opposing, any future action Defendants

take with regard to the Program, and reserve all rights to challenge the lawfulness of the

Department’s actions and the environmental review process.

       Intervenor-Defendants’ counsel have each indicated that Intervenor-Defendants

take no position on the request to extend the stay.

DATED: September 9, 2021.                 TODD KIM
                                          Assistant Attorney General
                                          United States Department of Justice
                                          Environment and Natural Resources Div.

                                          /s/ Mark Arthur Brown
                                          MARK ARTHUR BROWN
                                          Senior Trial Attorney
                                          Wildlife and Marine Resources Section
                                          P.O. Box 7611 Washington, D.C. 20044
                                          202-305-0204 || 202-305-0275 (fax)
                                          mark.brown@usdoj.gov

                                          /s/ Paul A. Turcke
                                          PAUL A. TURCKE
                                          Trial Attorney, Natural Resources Section
                                          P.O. Box 7611 Washington, D.C. 20044
                                          202-353-1389 || 202-305-0506 (fax)
                                          paul.turcke@usdoj.gov
                                          Counsel for Defendants

National Audubon Society et al. v. Haaland et al.,                                           7
Case No. 3:20-cv-00205-SLG


         Case 3:20-cv-00205-SLG Document 84 Filed 09/09/21 Page 7 of 8
Of Counsel:

MIKE GIERYIC
Office of the Regional Solicitor, Alaska Region
4230 University Drive, Suite 300
Anchorage, AK 99508
907-271-1420
mike.gieryic@sol.doi.gov


                            CERTIFICATE OF SERVICE

       I hereby certify that on September 9, 2021, a copy of the foregoing was served by
electronic means on all counsel of record by the Court’s CM/ECF system.

                                  /s/ Paul A. Turcke
                                      Paul A. Turcke




National Audubon Society et al. v. Haaland et al.,                                         8
Case No. 3:20-cv-00205-SLG


         Case 3:20-cv-00205-SLG Document 84 Filed 09/09/21 Page 8 of 8
